Reasons for Allowance
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	An Examiner’s Amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Marshall on 8/10/22.
	
			Please amend the claims as follows:
(Amended) A method comprising:
streaming a plurality of media items from a hosting server to a participant device;
receiving, at the hosting server from the participant device, a plurality of time-stamp information indicating s associated with a participant interaction with [the] each media item, wherein the time-stamp information is received at the hosting server during a time the media item is being streamed to the participant device, wherein the time-stamp information includes a time stamp representing an elapsed time between presentation of a designated portion of each media item and occurrence of an event associated with the participant device;
for each media item, in response to receiving the time-stamp information:
determining, from the time-stamp information, a consumed portion of the media item by determining a time between start and stop actions, the consumed portion of the media item corresponding to a portion of the media item streamed to the participant device prior to the interaction time;
determining whether the consumed portion of the media item satisfies a threshold pop-up percentage;
conditionally transmitting survey content to the participant device based on whether the consumed portion of the media item satisfies the threshold pop-up percentage, wherein conditionally transmitting includes:
transmitting first survey content in response to determining that the threshold pop-up percentage has not been satisfied; and
transmitting second survey content, different from the first survey content, in response to determining that the threshold pop-up percentage has been satisfied.

8. (Amended) A hosting server comprising:
a processor; a memory coupled to the processor and configured to store a program of instructions
executed by the processor; a communications interface coupled to the processor and configured to work in cooperation with the processor to communicate with a participant device via a communications network; the processor configured to:
stream a plurality of media items to the participant device;
receive, from the participant device, a plurality of time-stamp information indicating [an] interaction times associated with a participant interaction with [the] each media item, wherein the time-stamp information is received at the hosting server during a time the media item is being streamed to the participant device, wherein the time-stamp information includes a time stamp representing an elapsed time between presentation of a designated portion of each media item and occurrence of an event associated with the participant device;
for each media item, in response to receiving the time-stamp information: determine, from the time-stamp information, a consumed portion of the media item by determining a time between start and stop actions, the consumed portion of the media item corresponding to a portion of the media item streamed to the participant device prior to the interaction time; determine whether the consumed portion of the media item satisfies a threshold pop-up percentage; conditionally transmit survey content to the participant device based on whether the consumed portion of the media item satisfies the threshold pop-up percentage, wherein conditionally transmitting includes:
transmitting first survey content in response to determining that the threshold pop-
up percentage has not been satisfied; and
transmitting second survey content, different from the first survey content, in
response to determining that the threshold pop-up percentage has been satisfied.


15. (Amended) A system comprising:
a hosting server including a processor and associated memory;
a participant device, including a processor and associated memory, the participant device
coupled to the hosting server via a communications network;
the participant device configured to execute a survey provided by the hosting server,
wherein executing the survey includes:
generating time-stamp information associated with participant interactions with the
survey;
transmitting the time-stamp information to the hosting server
the hosting server configured to:
stream a plurality of media items from to the participant device;
receive, from the participant device, a plurality of time-stamp information indicating [an]
interaction times associated with a participant interaction with [the] each media
item, wherein the time-stamp information is received at the hosting server during a time the media item is being streamed to the participant device, wherein the time-stamp information includes a time stamp representing an elapsed time between presentation of a designated portion of each media item and occurrence of an event associated with the participant device;
for each media item, in response to receiving the time-stamp information:
determine, from the time-stamp information, a consumed portion of the
media item by determining a time between start and stop actions, the
consumed portion of the media item corresponding to a portion of
the media item streamed to the participant device prior to the
interaction time;
determine whether the consumed portion of the media item satisfies a
threshold pop-up percentage; and
conditionally transmit survey content to the participant device based on whether the consumed portion of the media item satisfies the threshold pop-up percentage,
wherein conditionally transmitting includes:
transmitting first survey content in response to determining that the threshold pop-up percentage has not been satisfied; and
transmitting second survey content, different from the first survey content, in response to determining that the threshold pop-up percentage has been satisfied.


3.	The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment places the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record, including the plurality of media items with plurality of time stamp information, and wherein the time-stamp information includes a time stamp representing an elapsed time between presentation of a designated portion of each media item and occurrence of an event associated with the participant device.  Gupta may transmit an advertisement conditioned on percentage of media content watched, but still does not transmit two different surveys conditioned on whether the percentage of media content watched is above or below a threshold amount respectively.  Kulakowski may show monitoring amount of video watched to determine a profile which may be used to determine different questionnaires/surveys, but still does not show the multiple media items or plurality of time stamp information upon which to determine the consumed/watched amounts of the media to thereby determine if the condition is satisfied for the media items.  Independent claims as amended (1 – method, 8 – apparatus, 15 – apparatus) are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174